ATTORNEY GRIEVANCE COMMISSION                             IN THE
OF MARYLAND                                               COURT OF APPEALS
                                                          OF MARYLAND
         Petitioner,
                                                          Misc. Docket AG, No. 0019
v.
                                                          September Term,2017
SUNG KOOK CHUN
                                                          Circuit Court for
         Respondent                                       Howard County
                                                          Case No. 13-C- 17 -112167

                                          ORDER

         This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Sung Kook Chun, to suspend the Respondent

from the practice of law for thirty (30) days. The Court having considered the Petition, it

is   this23rd   day of       March        , 2018

         ORDERED, that Respondent, Sung Kook Chun, be and he is hereby is suspended

from the practice of law in the State of Maryland for thirty (30) days, effective May 3,

2018, for violating Rules 1.5(a) and 8. 1(b) of the Maryland Lawyers' Rules of Professional

Conduct; and it is further

         ORDERED, that, on May 3,2018, the Clerk of the Court shall remove the name

Sung Kook Chun from the register of attorneys in the Court and certifu that fact to the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule l9-736(d).




                                             /s/ Clayton Greene Jr.
                                           Senior Judge